Case 2:20-cv-00266-JLB-NPM Document 30 Filed 06/11/21 Page 1 of 2 PageID 127




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

NATHANIEL STEPHEN ULLOM, on
behalf of himself and all those similarly
situated,

             Plaintiff,

v.                                           Case No. 2:20-cv-266-JLB-NPM

BILL PERRY & ASSOCIATES, INC., a
Florida Corporation; and WILLIAM PERRY,
individually,

             Defendants.
                                        /

                                      ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) in this

matter on May 26, 2021 (Doc. 29), recommending that Plaintiff Nathaniel Stephen

Ullom’s motion for default judgment (Doc. 23) be granted. Mr. Ullom was allegedly

employed by Defendants Bill Perry & Associates, Inc. (“BP&A”), and William Perry

as an hourly-paid security guard. (Doc. 23-1 at ¶ 4.) He claims that from March

2016 through January 2020, he worked in excess of forty hours a week without

receiving overtime pay—a violation of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201–19. (Id. at ¶¶ 5–9.) BP&A and Mr. Perry have both received service

of process in this case (Docs. 6–7) but have not responded to Mr. Ullom’s complaint.

The Clerk entered a default against Defendants on May 19, 2020. (Docs. 12, 16.)

Mr. Ullom now moves for a default judgment to recover his unpaid overtime and

liquidated damages under the FLSA. (Doc. 23 at 4–5.) Should default judgment be
Case 2:20-cv-00266-JLB-NPM Document 30 Filed 06/11/21 Page 2 of 2 PageID 128




granted, Mr. Ullom also “seeks leave to file a motion for his reasonable attorneys’

fees and costs.” (Id. at 4.)

       A district judge may accept, reject, or modify the magistrate judge’s R&R. 28

U.S.C. § 636(b)(1). The factual findings in the R&R need not be reviewed de novo in

the absence of an objection, but legal conclusions are always reviewed de novo. Id.;

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Garvey v.

Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). After an independent review of the

record—and noting that no objections have been filed—the Court agrees with the

well-reasoned R&R and grants Mr. Ullom’s motion.

       Accordingly, it is ORDERED:

       1.     The Report and Recommendation (Doc. 29) is ADOPTED, and Mr.

              Ullom’s motion for default judgment (Doc. 23) is GRANTED.

       2      The Clerk of Court is DIRECTED to enter final judgment in favor of

              Mr. Ullom in the amount of $95,604.26.

       3.     On or before June 25, 2021, Mr. Ullom may request attorneys’ fees

              and costs pursuant to Federal Rule of Civil Procedure 54(d) and Middle

              District of Florida Local Rule 7.01.

       ORDERED in Fort Myers, Florida, on June 11, 2021.




                                           2
